Citation Nr: 1827160	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  16-62 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center 
in St. Paul, Minnesota


THE ISSUE

Entitlement to additional reimbursement of expenses incurred as a result of the beneficiary's last illness and burial.  


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from December 1943 to February 1946.  He died in August 2008.  His surviving spouse filed a claim for pension with special monthly pension due to the need for regular aid and attendance, which was granted effective July 21, 2014.  The surviving spouse died in September 2014.  The appellant is her surviving niece.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2016 administrative decision issued by the Department of Veterans Affairs (VA) Pension Management Center (PMC) in St. Paul, Minnesota.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran's surviving spouse was granted special monthly pension based on the need for regular aid and attendance effective July 21, 2014, the date VA received her notice of intent to file her claim.  

2.  The surviving spouse (beneficiary) died in September 2014, before any pension benefits were paid.  

3.  The appellant, who bore the cost of the beneficiary's last sickness and funeral, has received $1,130.00 in accrued benefits as reimbursement for the last expenses paid for the beneficiary.


CONCLUSION OF LAW

The criteria for entitlement to accrued benefits in an amount greater than $1,130.00 as reimbursement for the beneficiary's final expenses are not met.  38 U.S.C. 
§§ 1541, 5112, 5121 (2012); 38 C.F.R. §§ 3.31, 3.500, 3.1000 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks an amount in excess of $1,130.00 in reimbursement for the debts and expenses of the last sickness and burial of the beneficiary.  The appellant reports that in the last months of the beneficiary's life, the appellant spent in excess of $3,000 to pay for her daily nursing care.  The appellant, the niece of the beneficiary, has already received $1,130.00 in accrued benefits as a partial reimbursement for her expenditures, and seeks additional amounts to cover the entire cost of the expenses for which she paid.  She asserts that she is entitled to these amounts because the beneficiary was not informed that she could obtain death pension benefits for many years after the Veteran's death, and thus did not submit an application for such benefits until 2014.

By way of background, the Veteran died in August 2008.  On July 21, 2014, VA received the beneficiary's notice of her intention to file a claim for death pension benefits.  In August 2014, the beneficiary submitted an application seeking death pension benefits, as well as an examination report supporting a claim for special monthly pension based on the need for the regular aid and attendance of another person.  The beneficiary died in September 2014, while her application was pending.  In November 2014, the appellant received a notification that the person who paid the expense of the last illness and burial of the beneficiary may receive certain payments that were due to the beneficiary prior to her death.  The appellant submitted an application for reimbursement for the debts and expenses of the last sickness and burial of the beneficiary that was received by VA in November 2014.
The PMC determined that the beneficiary was entitled to special monthly pension based on the need for regular aid and attendance of another person effective July 21, 2014, the date her intent to file was received by VA.  In May 2016, the appellant was awarded expense reimbursement in the amount of $1,130.00.  This amount represented the amount of accrued benefits that were payable to the beneficiary prior to her death: one month (August 2014 to September 2014) of special monthly pension benefits at the higher rate for aid and attendance.  The appellant disagreed with the amount of the award, contending that she is entitled to payment in the amount of $3,268.89, the full amount paid for the beneficiary's care before her death.  See June 2016 Notice of Disagreement.

Analysis

Upon the death of a payee of VA benefits, periodic monetary benefits to which     he or she was entitled (accrued benefits) may be paid to certain parties.  38 U.S.C. 
§ 5121(a) (2012); 38 C.F.R. § 3.1000(a) (2017).  The statute provides that in certain circumstances, accrued benefits may be paid to reimburse the person who bore the expenses of the payee's last sickness and burial.  38 U.S.C. § 5121(a)(6); 38 C.F.R. § 3.1000(a)(5).  Payment of monetary benefits begins the first day of the calendar month following the month in which the award became effective.  38 C.F.R. § 3.31.  Additionally, VA benefit payments are discontinued on the last day of the month before the payee's death.  38 U.S.C. § 5112; 38 C.F.R. § 3.500(g).

In this case, the appellant was paid all accrued benefits due and owing the beneficiary prior to her death.  The beneficiary was in receipt of non-service-connected death pension benefits pursuant to 38 U.S.C. § 1541; 38 C.F.R. § 3.3(b)(4).  The effective date of the award of pension benefits was the date the notice of her intent to file a claim was received by VA.  38 C.F.R. § 3.400.  Thus, the date of her initial payment of benefits was August 1, 2014.  38 C.F.R. § 3.31.  The benefits were terminated August 31, 2014, the last day of the month before the beneficiary's death.  38 C.F.R. § 3.500(g).  For that period of time, she was entitled to pension benefits at maximum annual pension rate as a surviving spouse (with no dependents) in need of regular aid and attendance of another person.  See 38 U.S.C. § 1541(d)(1); 38 C.F.R. § 3.23(a)(6).  Effective December 1, 2013, the annual rate of pension payable to the beneficiary was $13,563, which equates to $1,130.00 per month.  See https://www.benefits.va.gov/PENSION/rates_survivor_pen13.asp.  The appellant has received $1,130.00, which is the full amount of the accrued benefit due at owing at the time of the beneficiary's death.  
The appellant contends that she is entitled to an additional amount for reimbursement of expenses paid on behalf of the beneficiary because the beneficiary was not informed that she could receive pension benefits prior to 2014.  The Board sympathizes with the appellant and recognizes that the accrued benefits received do not fully cover the expenses she paid on behalf of her late aunt.  Unfortunately, the Board is bound by the applicable law and regulations as written and is without authority to grant benefits on an equitable basis in this case.  See 38 U.S.C. § 7104 (c); see also Harvey v. Brown, 6 Vet. App. 416 (1994); Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).

There is no basis to reimburse the appellant beyond the accrued benefits that have already been paid.  As the authority pertaining to the appellant's claim is dispositive, the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to additional reimbursement of expenses incurred as a result of the beneficiary's last illness and burial is denied.  



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


